131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Russell SCHNEIDER, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 97-35525.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997**Decided November 21, 1997.

Appeal from the United States District Court for the District of Oregon, No. CV-96-01359-REJ;  Robert E. Jones, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Russell Schneider appeals the district court's decision in favor of the Commissioner of the Social Security Administration ("Commissioner"), in Schneider's action under 42 U.S.C. § 405(g), seeking judicial review of the Commissioner's denial of Schneider's application for social security disability benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo a district court's order upholding the Commissioner's denial of benefits.  See Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996).  Our scope of review, however, is limited, and the Commissioner's decision must be affirmed if it is supported by substantial evidence and the Commissioner applied the correct legal standard.  See Flaten v. Secretary of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995).


4
Upon reviewing the record, we affirm for the reasons stated in the district court's order entered May 9, 1997.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3